DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s response filed on 09/13/2021 is acknowledged and entered.

Claims 1-10 were pending.  No claims have been amended, cancelled, and/or added.  Therefore, claims 1-10 are currently pending.

Election/Restrictions
Applicant’s election with traverse of Group I (Claims 1-8) in the reply filed on 09/13/2021 is acknowledged.  The elected invention is as follows: “Applicant hereby provisionally elects, with traverse, Group 1, Claims 1-8, drawn to a product”.
The traversal is on the grounds that “the pending claims of the instant application do not present a serious search burden on the Examiner” and “Applicant respectfully disagrees with Examiner’s assertion that Blumberg et al. teaches the claimed compounds based on Formula I”.
This is not found persuasive because the compound of Blumberg et al. as discussed in the previous Office action read on ‘the claimed compounds based on Formula I’, and as a result, the technical feature linking the claimed inventions do not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.

Claims 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/13/2021.
Further with regard to the rejoinder as discussed in the previous Office Action (para. 8 bridging pgs. 5 and 6), applicant is reminded that as recognized by MPEP § 821.04(b), where claims directed to a product and to a process of making and/or using the product are presented in the same application, applicant may be called upon under 35 U.S.C. 121 to elect claims to either the product or a process. See MPEP § 806.05(f) and § 806.05(h). The claims to the nonelected invention will be withdrawn from further consideration under 37 CFR 1.142. See MPEP § 821 through § 821.03. However, if applicant elects a claim(s) directed to a product which is subsequently found allowable, withdrawn process claims which depend from or otherwise require all the limitations of an allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must depend from or otherwise require all the limitations of an allowable product claim for that process invention to be rejoined. That is in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Upon rejoinder of claims directed to a previously nonelected process invention, the restriction requirement between the elected product and rejoined process will be withdrawn.

Applicant’s election with traverse of a species for a single type of composition in the reply filed on 09/13/2021 is acknowledged.  The elected species is as follows: “Applicant hereby provisionally elects, with traverse, the following species: A long-acting prodrug of Rasagiline or a stereoisomer, or solvate thereof, wherein the long-acting prodrug of Rasagiline has a structure of formula I: 
    PNG
    media_image1.png
    167
    252
    media_image1.png
    Greyscale
 wherein, both T and W are absent; each of R1 and R2 is independently selected from H, D, or C1-4 alkyl; X is selected from (CH2)m, wherein m is an integer selected from 1 to 10; Y is selected from -C(=O)NH-, or -NHC(=O)-; and R3 is selected from substituted or unsubstituted C1-C30 alkyl, substituted or unsubstituted C2-C30 alkenyl, or substituted or unsubstituted C2-C30 alkynyl. The elected species reads on claims 1-3, and 6-8 and claim 1 is generic. Based on the species election, the definitions of R1 and R2 correspond to C0-4 alkyl; the definition of X corresponds to the increasing number of methylene groups; and for the technical feature of “R3 is selected from substituted or unsubstituted C1-C30 alkyl, substituted or unsubstituted C2-C30 alkenyl, or substituted or unsubstituted C2-C30 alkynyl”, since hydrocarbyl includes alkyl, alkenyl and alkynyl and they have the similar physical and chemical characteristics, the definition of R3 corresponds to C1-C30 hydrocarbyl. Therefore, each variable comprises one option and all variables make up one species. And the species election corresponds to the EXAMPLEs 13, 14, 15, and 20, which teach pharmacokinetics in TABLE 3.”
The traversal is on the ground that the elected species “alleviate” any alleged search burden.
This is not found persuasive because none of claims 1-8 have been amended to be drawn elected species, specifically the compounds of ‘the EXAMPLEs 13, 14, 15, and 20’.  Thus, as discussed in the previous Office action, the technical feature linking the claimed species do not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.

It is relevant to note that applicant’s elected species (i.e. the compounds of ‘the EXAMPLEs 13, 14, 15, and 20’) is not found in the art.  As recognized by MPEP § 803.02(III)(C)(2), If the elected species or group of patentably indistinct species is not anticipated by or obvious over the prior art, the examiner should extend the search and examination to a non-elected species or group of species that falls within the scope of a proper Markush grouping that includes the elected species. The search and examination should be continued until either (1) prior art is found that anticipates or renders obvious a species that falls within the scope of a proper Markush grouping that includes the elected species, or (2) it is determined that no prior art rejection of any species that falls within the scope of a proper Markush grouping that includes the elected species can be made. The examiner need not extend the search beyond a proper Markush grouping. In other words, the examiner need not extend the search to any additional species that do not share a single structural similarity and a common use with the elected species (i.e., do not belong to the same recognized physical or chemical class or to the same art-recognized class and/or do not have a common use and/or do not share a substantial structural feature of a chemical compound and a use that flows from the substantial structural feature). The examiner should continue examination of the Markush claim to determine whether it meets all other requirements of patentability (e.g., 35U.S.C. 101 and 112, nonstatutory double patenting, and proper Markush grouping).

Claims 3-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/13/2021.


Accordingly, claims 1, 2, and 6-8 are under consideration in this Office Action.

Priority
Receipt is acknowledged of certified copies of papers, i.e. Chinese Patent Application CN201710742461.X that was filed on 08/25/2017, required by 37 CFR 1.55.

This present application is a 371of PCT/CN2018/102494 that was filed on 08/27/2018.  Since this present application is being examined under the first inventor to file provisions of the AIA , this application has been afforded the effective filing date of 08/25/2017 for prior art searches.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blumberg et al. (US Patent 8,969,337 B2).
For claims 1, 2, and 8, Blumberg et al. teach the compounds #105-110.  Their structures are as follows:
    PNG
    media_image2.png
    877
    448
    media_image2.png
    Greyscale
(see cols. 71 and 72).  These a structure of formula I:
    PNG
    media_image1.png
    167
    252
    media_image1.png
    Greyscale
” as recited by instant claim 1, where T is absent, each of R1 and R2 is independently H or methyl (refers to instant claim 2), Wis absent, X is absent, Y is absent, and R3 is unsubstituted C1-C30 alkyl.  Blumberg et al. also disclose a pharmaceutical composition comprising any one of these compounds and a pharmaceutically acceptable carrier (refers to instant claim 8) (see col. 3, lines 18-21).
Therefore, the compounds and compositions of Blumberg et al. do anticipate the instant claimed invention.

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
June 29, 2020